$3 ,m -b[PL
                                       April 15, 2015.


Mr.    Abel Acosta/    Clerk.
                                                                          RECEIVED \H
COURT OF CRIMINAL APPEALS.
P.O.    Box 12308
                                                                  COURT OF CRIMINAL APPEALS
Austin,       Texas 78711.
                                                                           APR 22 2015
RE:     EX PARTE,    FREDERICK DEWAYNE HUGHES.
        Trial Court NO.      W380-82593-2011-HC                          Abel Acosta, Clark
       WR-83,082-01
        and
        Trial Court NO.      W380-82564-2011-HC
       WR-83,082-02



Greetings:
  For an unknown reason, Collin County District Clerk's Office has declined to
release information regarding the filing date of my applications for habeas re
lief and has provided no copies of documents filed by other parties. Thus, I
have no idea of what documents, and, if a complete record was forwarded to your
office. This concern derives from previous experiences and unprofessional prac
tices on conducting business by that county.
  This is a consolidated proceeding. Two cases were consolidated for trial, re
sulting in two habeas applications for which consolidation was requested in a
written form. It contains a number of attachments, including written objections
to proposed findings of fact and order.
  If not much to ask, would you, please, provide me with an itemized list of
the instruments delivered to your office by Collin County District Clerk in
connection with the above referenced action.


Your assistance in this matter will be profoundly appreciated.




                                                                   ). Hughes/ #1821493.
                                                         Michael Unit,    2664 FM 2054
                                                         Tennessee Colony, Texas 75886.